DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 21-24, 26-33, 36-40, 43-47, and 51, are rejected under 35 U.S.C.103 as being unpatentable over Tortorici (2009/0130635) in view of McSurdy (7,192,273). 
	Regarding claim 21, Tortorici discloses an appliance 200 (Fig. 2) comprising: a removable shell 202 formed of a first material (thermal material), the removable shell 202 having a number of cavities formed therein (Fig. 2; paragraphs 12-13), wherein the number of cavities are shaped to receive and reposition teeth of a patient from a first arrangement toward a target arrangement (paragraph 8 indicates “tooth movement using a series of these retainers”; paragraph 40 “repositioning teeth”).
	Appliance 200 further comprises an arch element 204 extending from the removable shell 202 in a lingual direction and continuing across an arch width of the removable shell from a first side of the removable shell to a second side of the removable shell 202 (Fig. 2) wherein the arch element includes a first layer (thermal material 202) and a second layer (acrylic material 204) that extend continuously across the arch width, and wherein the first layer overlaps the second layer (Fig. 2; paragraphs 12-13, 28).  
	Tortorici discloses the arch element including a first layer/material: “A thermal material is formed over at least a portion of the model to overlay at least one of the patient's teeth and at least a portion of a palate of the patient to form at least one dental encasing component having a lingual surface and a labial surface” (paragraph 13, emphasis added, equivalent to the arch element’s second layer as claimed.) 
Tortorici further discloses the arch element including a second layer/material:  “An acrylic material is applied to an entire length of the lingual surface of the at least one dental encasing component and over a portion of the least one dental encasing component overlaying a portion of the palate of the model to form at least one rigid component”  (paragraph 13, added emphasis is considered to be equivalent to the arch element’s first acrylic layer overlapping the first thermal material layer). 

Regarding the newly recited limitation(s) “an arch element shaped to expand an arch of the patient according to a stage of a treatment plan…, wherein the arch element includes a first layer and a second layer that extend continuously across the arch width”, note that Tortorici discloses the arch element 204 in the retainers as shown in Figs. 1-4 includes a first layer (thermal material 202) and a second layer (acrylic layer 204) that extend continuously across the arch width from a frist side to a second side of the removable shell 200 (Fig. 2; paragraphs 12-13, 28).  
For retainers as that shown in Fig. 2, Tortorici discloses “The primary function of the invisible retainer is to retain the position of the teeth following orthodontic treatment, or to allow for minor tooth movement using a series of these retainers.” (paragraph 8, emphasis added).  That is, Tortorici teaches that such retainer may be made in a series to allow for minor tooth movement.  
McSurdy discloses a series of incremental expanders 280 each is shaped to expand an arch of the patient according to a stage of a treatment plan (Fig. 3; abstract; column 1 line 60-66).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tortorici’s retainer 200 to be an expander in a series of incremental expanders wherein the arch element is shaped to expand an arch according to a stage of a treatment plan as taught by McSurdy in order to allow for minor tooth movement to incrementally expand the arch of the patient.  
As to claims 26-29, Tortorici discloses the first acrylic layer adhered (fused) to the second thermal material layer (paragraphs 12-13, 36-37).  Note that the claim language “using an agent” (claim 27), “using ultrasonic welding” (claim 28), and “using laser spot welding” (claim 29), all are product by process recitations in a product claim.  Even though product-by-process recitation is limited by and defined by the recited process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  In this case, Tortorici discloses the end product and the structures thereof as claimed, i.e. the first acrylic layer adhered to the second thermal material layer as claimed; thus the burden is shifted to applicant to show an unobvious difference.

	As to claims 22-24, 43-44, Tortorici discloses the first layer 202 of the arch element is formed of a first material (thermal material); and the second layer 204 is formed of a second material (acrylic material), which more rigid than the first thermal material layer 202; the rigidity is configured to provide a resistance in the transverse direction against posterior teeth (paragraphs 3; 12-13). 
	As to claims 45, in the embodiments of Figs. 1-2, Tortorici discloses the first thermal material 102/202 overlaying teeth and a portion of the palate, and then a second acrylic material layer 104/204 is formed over a portion of 102 that overlays a portion of the palate of the patient (Figs. 1-2; paragraphs 26-28).  Therefore, for a As to claims 46-47, Tortorici shows arch element comprising the first and second layers, having contours that are configured to follow the contours of the patient’s palate and accommodate the patient’s palate in anticipation of a stretching of tissues during the expansion in that Tortorici discloses movements (Figs. 1-2; paragraphs 3; 12-13).  

	As to new claim 51, Tortorici in view of McSurdy discloses an appliance(s)  in a series of appliances for expanding the patient’s arch as detailed above with respect to claim 21.  Therefore, the arch element of the appliance has a width that is greater than an arch width of the patient in accordance with the stage of the treatment plan (McSurdy-column 2 lines 15-16).  

Regarding claims 30-33, Tortorici discloses a first appliance 200 having a first removable shell 202 and a first arch element 204 as claimed as detailed above with respect to claim 21.  Tortorici is not explicit to a system comprising a second appliance in addition to said first appliance, of a series of appliances.   However, note that Tortorici mentions “minor tooth movement using a series of these retainers” (paragraph 8).  McSurdy discloses a series of incremental expanders 280 each is shaped to expand an arch of the patient according to a stage of a treatment plan (Fig. 3; abstract; column 1 line 60-66).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a series of Tortorici’s appliances 200, i.e. a first appliance and a second appliance, each shaped to incrementally position 

Regarding the method claims 35-38, Tortorici discloses the appliance as claimed as detailed above with respect to claim 21.  However, Tortorici fails to disclose the method of forming such dental appliance including the claimed steps of gathering virtual models, forming the removable shell over a molded jaw of the patient, etc. as claimed.  McSurdy discloses: gathering a virtual models of the patient’s jawbone; identifying the arch width, and forming a removable shell 110 over a molded jaw of the patient as claimed (Figs. 4-5; column 2 lines 34-52)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that in forming the appliance as taught by Tortorici, to follow the method as taught by McSurdy as a suitable alternative method for forming such appliance yielding at least predictable results.  
As to claims 39-40, note that Tortorici discloses the first layer and second layer of the arch element are coupled as a removable shell 200 and is formed using thermoforming (paragraphs 37-38). 

5.	Claims 41-42 are rejected under 35 U.S.C.103 as being unpatentable over Tortorici in view McSurdy, and further in view of Abbatte et al. (4755139).    
	As to claims 41-42, Tortorici/McSurdy is not explicit on interlocking features or protrusions on the first layer for locking the second layer thereon.  However, note that   Abbatte et al. discloses an appliance having a first layer 14 and a second layer 12, wherein the layers have interlocking features for meshing or mating together (Fig. 3; column 9 lines 30-35).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tortorici/McSurdy by providing interlocking features such as openings or protrusions on the first layer in order to effectively lock the second layer thereon as taught by Abbatte et al. 

6.	Claims 48-49 are rejected under 35 U.S.C.103 as being unpatentable over Tortorici in view McSurdy, and further in view of Wales (2011/0240064). 
Tortorici/McSurdy discloses the invention substantially as claimed.  Particularly, Tortorici discloses bonding/fusing the second layer to the first layer; but fail to disclose such bonding was by using ultrasonic welding or laser spot welding.  Wales discloses polymeric material may be altered by bonding another material thereon by welding, such as ultrasonic welding or laser welding (paragraphs 1241, 1652).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tortorici/McSurdy by bonding Tortorici’s first and second layers via ultrasonic or laser welding as disclosed by Wales to be suitable alternative bonding mechanisms for such materials. 

Claim 50 is rejected under 35 U.S.C.103 as being unpatentable over Tortorici in view McSurdy, and further in view of Staples (5,904,479).  
Tortorici/McSurdy discloses the invention substantially as claimed; but is silent to a gap between the patient’s palate and the arch element when the appliance is worn by the patient.  Staples discloses an orthodontic appliance, i.e. expander, wherein when the appliance is worn by the patient, there is a gap between the palate 80 and the arch element 22/24/26 (Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tortorici/McSurdy by forming the appliance such that there is a gap between the palate and the arch element as taught by Staples to be well known so that the arch element does not rub and irritate the soft tissue of the palate.  

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

9.	Claims 21-24, 26-33, and 35-51, are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
- claims 1-24 of U.S. Patent No. 9,610,141; 
- claims 1-17 of U.S. Patent No. 9,795,461; 
- claims 1-18 of U.S. Patent No. 10,130,445;
Although the claims at issue are not identical, they are not patentably distinct from each other because:  The difference between the application claims and the patent claims lies in the fact that the patent claims include more element(s) and are thus much specific.  
The application claims are broad in reciting a generic limitation(s) “the first layer overlaps the second layer”, which is encompassed by the patent claims reciting a species limitation(s) thereof.  
Thus the inventions of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Response to Arguments
10.	Applicant’s arguments with respect to the amended claims been considered and are persuasive.  However, upon further consideration, new ground(s) of rejection under 35 U.S.C. 103 in view of Tortorici and McSurdy applies as detailed above. 
an arch element shaped to expand an arch of the patient according to a stage of a treatment plan…, wherein the arch element includes a first layer and a second layer that extend continuously across the arch width”, note that Tortorici discloses the arch element 204 in the retainers as shown in Figs. 1-4 includes a first layer (thermal material 202) and a second layer (acrylic layer 204) that extend continuously across the arch width from a frist side to a second side of the removable shell 200 (Fig. 2; paragraphs 12-13, 28).  
For retainers as that shown in Fig. 2, Tortorici discloses “The primary function of the invisible retainer is to retain the position of the teeth following orthodontic treatment, or to allow for minor tooth movement using a series of these retainers.” (paragraph 8, emphasis added).  That is, Tortorici teaches that such retainer may be made in a series to allow for minor tooth movement.  
McSurdy discloses a series of incremental expanders 280 each is shaped to expand an arch of the patient according to a stage of a treatment plan (Fig. 3; abstract; column 1 line 60-66).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tortorici’s retainer 200 to be an expander in a series of incremental expanders wherein the arch element is shaped to expand an arch according to a stage of a treatment plan as taught by McSurdy in order to allow for minor tooth movement to incrementally expand the arch of the patient.  



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772